EXHIBIT 10.76


INDEMNIFICATION AND ADVANCEMENT AGREEMENT
THIS INDEMNIFICATION AND ADVANCEMENT AGREEMENT (the “Agreement”) is effective as
of ______________, 2017, by and among T-Mobile US, Inc., a Delaware corporation
(the “Company”), and ____________ (the “Indemnitee”). This Agreement supersedes
and replaces any and all previous Agreements between the Company and Indemnitee
covering the subject matter of this Agreement.
WHEREAS, the Indemnitee has been asked to serve or is currently serving on the
Board of Directors (the “Board”) of the Company, as an officer of the Company,
or as a director, officer, employee or agent of an Affiliate of the Company;
WHEREAS, competent and experienced persons are reluctant to serve publicly-held
companies as directors and/or officers or in other fiduciary capacities at the
request of such companies unless they are provided with adequate protection
through liability insurance and adequate indemnification against risks of claims
and actions against them arising out of such service;
WHEREAS, the Board has determined that the ability to attract and retain
qualified persons to serve as directors and/or officers or in other fiduciary
capacities at the request of the Company is in the best interests of the Company
and its stockholders, and that the Company should act to assure such persons
that there will be adequate protection through insurance and indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company or the Company’s Affiliates;
WHEREAS, Section 145 of the Delaware General Corporation Law (“Section 145”)
empowers companies to indemnify, in accordance with the provisions of Section
145, any person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that such
person is or was a director, officer, employee or agent of a company, or is or
was serving at the request of such company as a director, officer, employee or
agent of another company, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by such person in connection with
such action, suit or proceeding, and to pay, in advance of the final disposition
of any such action, suit or proceeding, the expenses (including attorneys’ fees)
reasonably incurred by any person, in accordance with the provisions of Section
145;
WHEREAS, the Company has adopted provisions in its Fourth Amended and Restated
Certificate of Incorporation (as amended and/or restated from time to time, the
“Certificate”) addressing indemnification and advancement of expenses to its
officers, directors and other Persons, and providing that such provisions shall
not be exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any law, the Company’s bylaws, as
amended and/or restated from time to time (the “Bylaws”), agreement, vote of
stockholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office;




--------------------------------------------------------------------------------



WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
WHEREAS, the Indemnitee is willing to serve or continue to serve on the Board,
as an officer or employee of the Company, or as a director, manager, member,
officer, employee or agent of an Affiliate of the Company on the condition that
he or she be so indemnified under the Certificate and this Agreement.
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

Section 1.    Services by the Indemnitee. The Indemnitee agrees to serve or
continue to serve at the request of the Company as a director, officer and/or
employee of the Company (including, without limitation, service on one or more
committees of the Board) and/or as a director, manager, member, officer,
employee or agent of an Affiliate of the Company. Notwithstanding the foregoing,
the Indemnitee may at any time and for any reason resign from any such position
(subject to any other contractual obligation or any obligation imposed by
operation of law). This Agreement does not create any obligation on the Company
to continue Indemnitee in such position and is not an employment contract
between the Company (or any of its Affiliates) and Indemnitee.



Section 2.    Indemnification—General. The Company shall indemnify, and advance
Expenses to, the Indemnitee as provided in this Agreement and to the fullest
extent permitted by applicable law (including, but not limited to, Section 145
and any amendments to or replacements of Section 145 adopted after the date of
this Agreement that expand the Company’s ability to indemnify or advance
Expenses to Indemnitee). The rights of the Indemnitee provided under the
preceding sentence shall include, but shall not be limited to or by, the rights
set forth in the other Sections of this Agreement.



Section 3.    Proceedings Other Than Proceedings by or in the Right of the
Company. The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if Indemnitee is, or is threatened to be made, a
party to or participant in any threatened, pending or completed Proceeding,
other than a Proceeding by or in the right of the Company. Pursuant to this
Section 3, the Company shall indemnify the Indemnitee against Expenses,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, penalties, fines and amounts paid in
settlement) (as and to the extent permitted hereunder) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company and, with respect to any criminal Proceeding,
if Indemnitee had no reasonable cause to believe Indemnitee’s conduct was
unlawful.



Section 4.    Proceedings by or in the Right of the Company. The Indemnitee
shall be entitled to the rights of indemnification provided in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding brought


2

--------------------------------------------------------------------------------



by or in the right of the Company to procure a judgment in its favor. Pursuant
to this Section 4, the Company shall indemnify the Indemnitee against Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with the defense or the settlement of such Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been finally adjudged to be liable to the Company or if applicable law
prohibits such indemnification; provided, however, that if applicable law so
permits and subject to Section 7, indemnification against Expenses shall
nevertheless be made by the Company in such event if and to the extent that the
Delaware Court of Chancery or the court in which such Proceeding shall have been
brought or is pending, upon application by Indemnitee that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.



Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that the Indemnitee is wholly successful, on the
merits or otherwise, in any Proceeding, the Company shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection therewith. If the Indemnitee is not
wholly successful in defense of any Proceeding but is successful, on the merits
or otherwise, as to one or more but less than all claims, issues or matters in
such Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each such claim, issue or matter as to which the Indemnitee is
successful, on the merits or otherwise. For purposes of this Section 5, and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, will be deemed to be a
successful result as to such claim, issue or matter.



Section 6.    Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is a
witness, deponent or interviewee, or is made or asked to respond to discovery
requests, a subpoena, or otherwise provide documents or testimony in any
Proceeding to which the Indemnitee is not a party, the Company shall indemnify
the Indemnitee against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith.

Section 7.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not for the total amount thereof, the Company will
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

Section 8.    Advancement of Expenses. The Company will advance, to the extent
not prohibited by law, the Expenses incurred by Indemnitee in connection with
any Proceeding (or any part of any Proceeding) not initiated by Indemnitee or
initiated by Indemnitee if (i) the Proceeding or part of any Proceeding is to
enforce Indemnitee’s rights for indemnification or advancement of Expenses,
including a proceeding initiated pursuant to Section 11 or (ii) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation. The Company will advance the Expenses within thirty (30) days after
the receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances will be unsecured and interest free. The Company will make


3

--------------------------------------------------------------------------------



advances without regard to Indemnitee’s ability to repay the Expenses and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. In accordance with Section 11, the Company
will advance any and all reasonable Expenses incurred pursuing an action to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. Indemnitee
undertakes to repay the amounts advanced (without interest) to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company; thus Indemnitee qualifies for advances upon the execution of this
Agreement and delivery to the Company. No other form of undertaking is required
other than the execution of this Agreement.

Section 9.    Procedure for Notification of Claim for Indemnification or
Advancement. Indemnitee will notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
of Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. Indemnitee will include in the written
notification to the Company a description of the nature of the Proceeding and
the facts underlying the Proceeding and provide such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. Indemnitee’s
failure to notify the Company will not relieve the Company from any obligation
it may have to Indemnitee under this Agreement, and any delay in so notifying
the Company will not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company will, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification or advancement.

Section 10.    Determination of Entitlement to Indemnification.
(a)    Upon written request of the Indemnitee for indemnification, the
entitlement of the Indemnitee to such requested indemnification shall be
determined by one of the following methods:
(i)    by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; or
(ii)    by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum of
the Board; or
(iii)    if there are not Disinterested Directors or if the Disinterested
Directors so direct, by Independent Counsel in a written opinion to the Board,
or designated committee of the Board, with a copy to the Indemnitee, which
Independent Counsel shall be selected by majority vote of the Company’s
directors at a meeting at which a quorum is present, or a majority vote of the
Disinterested Directors, or committee of Disinterested Directors; or
(iv)    if so directed by the Board, by the Company’s stockholders, by a
majority vote of those in attendance at a meeting at which a quorum is present;
or


4

--------------------------------------------------------------------------------



(v)    in the event that a Change of Control has occurred, upon written request
of the Indemnitee, by Independent Counsel (selected by the Indemnitee) in a
written opinion to the Board, a copy of which shall be delivered to the
Indemnitee.
(b)    The party selecting Independent Counsel pursuant to subsection (a)(iii)
or (v) of this Section 10 will provide written notice of the selection to the
other party. The notified party may, within ten (10) days after receiving
written notice of the selection of Independent Counsel, deliver to the selecting
party a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 22 of this Agreement, and the objection will set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected will act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court of Chancery has determined that such objection
is without merit. If, within thirty (30) days after the later of submission by
Indemnitee of a written request for indemnification pursuant to Section 9 hereof
and the final disposition of the Proceeding, Independent Counsel has not been
selected or, if selected, any objection to has not been resolved, either the
Company or Indemnitee may petition the Delaware Court of Chancery for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court designates. Upon the due commencement of any judicial
proceeding pursuant to Section 11 of this Agreement, Independent Counsel will be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
(c)    The Company shall pay any and all reasonable fees and Expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 10 hereof. The Company shall pay all costs associated
with its determination of the Indemnitee’s eligibility for indemnification.
(d)    The Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board shall act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.
(e)    If the Person empowered or selected under Section 10(b)(i), (ii), (iii)
or (v) to determine whether the Indemnitee is entitled to indemnification shall
not have made a determination within the latter of thirty (30) days after (i)
receipt by the Company of the request therefor and (ii) the final disposition of
the Proceeding for which Indemnitee requested Indemnification, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification. The 30-day period set forth above may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the Person
making such


5

--------------------------------------------------------------------------------



determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto. If the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 10(b)(iv)
of this Agreement and if the stockholders shall not have made a determination
(A) at an annual meeting of stockholders within seventy-five (75) days after the
latter of (i) the receipt by the Company of the request for such determination
and (ii) the final disposition of the Proceeding for which Indemnitee requested
Indemnification or (B) at a special meeting of stockholders within seventy-five
(75) days after the latter of such receipt by the Company of the request for
such determination and the final disposition of the Proceeding for which
Indemnitee requested Indemnification, the requisite determination of entitlement
to indemnification shall, to the fullest extent not prohibited by law hereof, be
deemed to have been made and the Indemnitee shall be entitled to such
indemnification absent a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or a
prohibition of such indemnification under applicable law.
(f)    In making a determination with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume (unless
there is clear and convincing evidence to the contrary) that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. Neither the failure of the Company (including by
its Board or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its Board
or Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
(g)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
(h)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company (or any of its Affiliates), including
financial statements, or on information supplied to Indemnitee by the officers
of the Company (or any of its Affiliates) in the course of their duties, or on
the advice of legal counsel for the Company (or any of its Affiliates) or on
information or records given or reports made to the Company (or any of its
Affiliates) by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Company (or any of its
Affiliates). The provisions of this Section 10(h) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.


6

--------------------------------------------------------------------------------



(i)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company (or any of its Affiliates) shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

Section 11.    Remedies of the Indemnitee.
(a)    In the event that (i) a determination is made pursuant to Section 10 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) payment of indemnification is not made pursuant to
Sections 5 or 6 of this Agreement within 10 calendar days after receipt by the
Company of a written request therefor, (iv) the determination of entitlement to
indemnification is not made within the time periods provided in Section 10 of
this Agreement, (v) the Company does not indemnify Indemnitee within ten (10)
days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or Proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, the Indemnitee shall be entitled to an adjudication
in Delaware Court of Chancery of Indemnitee’s entitlement to such
indemnification or advancement of Expenses.
(b)    In the event that a determination is made pursuant to Section 10 of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 11 shall be conducted in all
respects as a de novo trial on the merits, and the Indemnitee shall not be
prejudiced by reason of the Company’s failure to make such indemnification
payment, regardless of the Company’s basis for refusing to make such payment. In
any judicial proceeding commenced pursuant to this Section 11, the Company shall
have the burden of proving that the Indemnitee is not entitled to
indemnification or advance of Expenses as the case may be and will not introduce
evidence of the determination made pursuant to Section 10 of this Agreement. If
the Indemnitee commences a judicial proceeding pursuant to this Section 11, the
Indemnitee shall not be required to reimburse the Company for any advances until
a final determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
(c)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all of the provisions of this Agreement.
(d)    If a determination is made pursuant to Section 10 of this Agreement that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding commenced pursuant to this Section 11,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.


7

--------------------------------------------------------------------------------



(e)    It is the intent of the Company that, to the fullest extent permitted by
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Company, to the fullest extent
permitted by law, will (within ten (10) days after receipt by the Company of a
written request therefor) advance to Indemnitee such Expenses which are incurred
by Indemnitee in connection with any action concerning this Agreement,
Indemnitee’s right to indemnification or advancement of Expenses from the
Company, or concerning any directors’ and officers’ liability insurance policies
maintained by the Company. and will indemnify Indemnitee against any and all
such Expenses unless the court determines that each of the Indemnitee’s claims
in such Proceeding were made in bad faith or were frivolous or are prohibited by
law.
(f)    Any judicial adjudication (as to which rights of appeal have been
exhausted or lapsed) determined under this Section 11 shall be final and binding
on the parties.

Section 12.    Establishment of Trust.
(a)    In the event of a Potential Change in Control or a Change in Control, the
Company will, upon written request by Indemnitee, create a trust for the benefit
of Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee will fund such Trust in an amount sufficient to satisfy the
reasonably anticipated indemnification and advancement obligations of the
Company to the Indemnitee in connection with any Proceeding for which Indemnitee
has demanded indemnification and/or advancement prior to the Potential Change in
Control or Change in Control (the “Funding Obligation”). The trustee of the
Trust (the “Trustee”) will be a bank or trust company or other individual or
entity chosen by the Indemnitee and reasonably acceptable to the Company.
Nothing in this Section 12 relieves the Company of any of its obligations under
this Agreement.
(b)    The amount or amounts to be deposited in the Trust pursuant to the
Funding Obligation will be determined by mutual agreement of the Indemnitee and
the Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 10(b) of
this Agreement. The terms of the Trust will provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control: (i)
the Trust may not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the Trustee will advance, to the fullest
extent permitted by applicable law, within two (2) business days of a request by
the Indemnitee; (iii) the Company will continue to fund the Trust in accordance
with the Funding Obligation; (iv) the Trustee will promptly pay to the
Indemnitee all amounts for which the Indemnitee is entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in such
Trust revert to the Company upon mutual agreement by the Indemnitee and the
Company or, if the Indemnitee and the Company are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 10(b) of
this Agreement, that the Indemnitee has been fully indemnified under the terms
of this Agreement. New York law (without regard to its conflicts of laws rules)
governs the Trust and the Trustee will consent to the exclusive jurisdiction of
the Delaware Court of Chancery in accordance with Section 28 of this Agreement.


8

--------------------------------------------------------------------------------




Section 13.    Exception to Right of Indemnification. Notwithstanding any other
provision of this Agreement, the Indemnitee shall not be entitled to
indemnification or under this Agreement:
(a)    for any amount for which payment has actually been made to or on behalf
of Indemnitee under any insurance policy or other indemnity provision, except
with respect to any excess beyond the amount paid under any insurance policy or
other indemnity provision;
(b)    with respect to any Proceeding, or any claim therein, brought or made by
the Indemnitee against the Company, except for (i) any claim or Proceeding in
respect of this Agreement and/or the Indemnitee’s rights hereunder, (ii) any
claim or Proceeding to establish or enforce a right to indemnification or
advancement of Expenses under the Certificate, the Bylaws, the Stockholder’s
Agreement by and between Deutsche Telekom AG and the Company dated as of April
30, 2013, as many be amended or replaced (the “Stockholder’s Agreement”), or
under any statute or law, (iii) any claim or Proceeding approved by the Board,
or (iv) and claims or Proceeding for which the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law;
(c)    for the disgorgement of profits arising from the purchase or sale by the
Indemnitee of securities of the Company in violation of Section 16(b) of the
Exchange Act, or any similar successor statute; or
(d)    for the Indemnitee's reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation previously received by the
Indemnitee or payment of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform Act of 2010 or any compensation
recoupment or “clawback” policy of the Company to which the Indemnitee is
subject.

Section 14.    Contribution.
(a)    To the fullest extent permissible under applicable law, if, with respect
to any Proceeding, the indemnification provided for in this Agreement is
unavailable to the Indemnitee for any reason whatsoever, in lieu of indemnifying
the Indemnitee, the Company shall contribute to the amount of Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding or any claim, issue or matter therein in such proportion as
is appropriate to reflect the relative benefits received by the Indemnitee and
the relative fault of the Indemnitee versus the other defendants or participants
in connection with the action or inaction which resulted in such Expenses,
judgments, penalties, fines and amounts paid in settlement, as well as any other
relevant equitable considerations.
(b)    The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 14 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 14(a)
above.

Section 15.    Officer and Director Liability Insurance. The Company shall use
all commercially reasonable efforts to obtain and maintain in effect during the
entire period for which


9

--------------------------------------------------------------------------------



the Company is obligated to indemnify the Indemnitee under this Agreement, one
or more policies of insurance with reputable insurance companies to provide the
directors and officers of the Company with coverage for losses from wrongful
acts and omissions and to ensure the Company’s performance of its
indemnification obligations under this Agreement. In all such insurance
policies, the Indemnitee shall be named as an insured in such a manner as to
provide the Indemnitee with the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors and officers. If, at the time
of the receipt of a notice of a Proceeding pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is
adequately covered by such insurance maintained by a subsidiary or other
Affiliate of the Company.
(a)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents of
any other corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other enterprise which the Indemnitee serves at
the request of the Company, the Indemnitee shall be named as an insured under
and shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
(b)    The Company shall maintain the policies of insurance referred to in (a)
and (b) above so long as the Indemnitee has Corporate Status and for six (6)
years after the Indemnitee no longer has Corporate Status.

Section 16.    Settlement of Claims. The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected by the Indemnitee without the Company’s written
consent, which consent shall not be unreasonably withheld.

Section 17.    Duration of Agreement. This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of Indemnitee’s Corporate Status or may be asked to serve as a witness because
of Indemnitee’s Corporate Status, including, without limitation, the final
termination of all pending Proceedings in respect of which the Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 11 of this
Agreement relating thereto, whether or not he or she is acting or serving in
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.


10

--------------------------------------------------------------------------------




Section 18.    Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate and the
Bylaws and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

Section 19.    Limitation of Liability. Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be entitled to recover from the other, any consequential,
special, punitive, multiple or exemplary damages as a result of a breach of this
Agreement.

Section 20.    Subrogation. In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

Section 21.    Indemnification by Affiliates. Except as otherwise provided by
the Stockholder’s Agreement, the Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, fiduciary,
employee or agent of any Affiliate will be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses from such
Affiliate. The Company and Indemnitee intend that any such Affiliate (and its
insurers) be the indemnitor of first resort with respect to indemnification and
advancement of Expenses for any Proceeding related to or arising from
Indemnitee’s Corporate Status with such Affiliate. The Company’s obligation to
indemnify and advance Expenses to Indemnitee is secondary to the obligations the
Affiliate or its insurers owe to Indemnitee. Indemnitee agrees to take all
reasonably necessary and desirable action to obtain from an Affiliate
indemnification and advancement of Expenses for any Proceeding related to or
arising from Indemnitee’s Corporate Status with such Affiliate.

Section 22.    Definitions. For purposes of this Agreement:
(a)    “Affiliate” means any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity for
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, or Agent.
(b)    “Agent” means any person who is authorized by the Company to act for the
Company, to include such person serving in such capacity as a director, officer,
employee, fiduciary or other official of another corporation, partnership,
limited liability company, joint


11

--------------------------------------------------------------------------------



venture, trust or other enterprise at the request of, for the convenience of, or
to represent the interests of the Company or an Affiliate.
(c)    “Change of Control” means a change in control of the Company occurring
after the date and year first above written (the “Effective Date”) of a nature
that would be required to be reported in response to Item 5.01 of Current Report
on Form 8-K (or in response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change of Control shall be deemed to have occurred if after the Effective Date
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board in office immediately prior to such person attaining such
percentage, (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter, or (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.
(d)    “Corporate Status” describes the status of an individual who is or was an
officer, director, employee, or Agent of the Company, or is or was serving at
the request of the Company as an officer, director, manager, member, employee,
administrator, agent or other fiduciary of an Affiliate of the Company.
(e)    “Disinterested Directors” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by the Indemnitee.
(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(g)    “Expenses” shall include all reasonable attorneys’ fees, retainers,
appellate fees and costs, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, arbitrator’s fees, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating or
being or preparing to be a witness in a Proceeding. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 10(d) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise. The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by


12

--------------------------------------------------------------------------------



affidavit of Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable. Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.
(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
(i)    “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
(j)    “Proceeding” includes any threatened, pending or completed action, suit,
hearings, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether formal or informal,
governmental or non-governmental, or of a civil, criminal, administrative or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of Indemnitee’s Corporate Status or by
reason of any action taken by Indemnitee (or a failure to take action by
Indemnitee) or of any action (or failure to act) on Indemnitee’s part while
acting pursuant to Indemnitee’s Corporate Status, in each case whether or not
serving in such capacity at the time any liability or Expense is incurred for
which indemnification, reimbursement, or advancement of Expenses can be provided
under this Agreement. If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.

Section 23.    Non-Exclusivity. The Indemnitee’s rights of indemnification and
to receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of, and shall be without prejudice to, any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Certificate, the Bylaws, the Stockholder’s Agreement, any agreement, a vote of
stockholders, a resolution of directors or otherwise.

Section 24.    Remedies Not Exclusive. No right or remedy herein conferred upon
the Indemnitee is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative of and in addition to the rights
and remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.

Section 25.    Changes in Law. In the event that a change in applicable law
after the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify a member of its board of directors or an


13

--------------------------------------------------------------------------------



officer, the Indemnitee shall, by this Agreement, enjoy the greater benefits so
afforded by such change. In the event that a change in applicable law after the
date of this Agreement, whether by statute, rule or judicial decision, narrows
or otherwise reduces the right or ability of a Delaware corporation to indemnify
a member of its board of directors or an officer, such change shall have no
effect on this Agreement or any of the Indemnitee’s rights hereunder, except and
only to the extent required by law.

Section 26.    Interpretation of Agreement. The Company and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law. Any ambiguity in the terms
of this Agreement will be resolved in favor of Indemnitee and in a manner to
provide the maximum indemnification and advancement of Expenses permitted by
law. The Company and Indemnitee intend that this Agreement provide to the
fullest extent permitted by law for indemnification in excess of that expressly
provided, without limitation, by the Certificate, the Bylaws, or vote of the
Company stockholders or disinterested directors.

Section 27.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.

Section 28.    Governing Law; Jurisdiction and Venue; Specific Performance.
(a)    The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
(b)    ANY DISPUTE ARISING OUT OF THIS AGREEMENT SHALL BE FILED IN AND LITIGATED
OR ARBITRATED SOLELY BEFORE THE DELAWARE COURT OF CHANCERY, AND EACH PARTY TO
THIS AGREEMENT: (i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND ARBITRATORS AND VENUE THEREIN, AND
WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW ANY DEFENSE OR OBJECTION TO SUCH
JURISDICTION AND VENUE BASED UPON THE DOCTRINE OF “FORUM NON CONVENIENS;” AND
(ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR REGISTERED MAILING OF THE
SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS
AGREEMENT. THE


14

--------------------------------------------------------------------------------



FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO
SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND
SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO
THIS AGREEMENT.

Section 29.    Notices. All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given if (a) delivered by hand to the other party, (b) sent by reputable
overnight courier to the other party or (c) sent by facsimile transmission or
electronic mail, with receipt of oral confirmation that such communication has
been received:
(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee provides to the Company.
(b)    If to the Company to:
General Counsel,
T-Mobile US, Inc.
12920 SE 38th St.,
Bellevue, WA 98006
Fax:
Email:


or to any other address as may have been furnished to Indemnitee by the Company.

Section 30.    Modification and Waiver. No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in Indemnitee’s Corporate Status prior to such
supplement, modification or amendment. No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of the Company and the Indemnitee. No waiver of any provision of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

Section 31.    Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

Section 32.    Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.




15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
T-Mobile US, Inc.
 
Indemnitee
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
 
 
 
Name
 
Name
 
 
Address:
 
 
 
 
 
 
Title
 
Title





16